Citation Nr: 1759801	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-29 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected pes planus prior to June 7, 2017 and a rating in excess of 30 percent beginning on June 7, 2017.

2.  Entitlement to service connection for bilateral shin splints/pain, to include as secondary to service-connected bilateral pes planus.

3.  Entitlement to service connection for lower back disorder, to include as secondary to service-connected bilateral pes planus.

4.  Entitlement to service connection for right hip degenerative joint disease, to include as secondary to service-connected bilateral pes planus.

5.  Entitlement to service connection for left hip degenerative joint disease, to include as secondary to service-connected bilateral pes planus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty training from August 2000 to February 2001.  He served in the Army National Guard from December 1999 to March 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board remanded this case in April 2016 and April 2017.

As explained in the April 2016 and April 2017 Board remands, the May 2007 rating decision denied service connection for bilateral pes planus with history of Achilles tendonitis, and, in pertinent part, denied entitlement to service connection for bilateral shin splints/pain and right and left hip degenerative joint disease.  Subsequent to the May 2007 decision, service records were associated with the Veteran's claims file.

Following the receipt of the service treatment records, a September 2009 rating decision, in pertinent part, granted service connection for bilateral pes planus with history of Achilles tendonitis, evaluated as noncompensable, denied service connection for a left ankle sprain, a low back disorder, a bilateral knee disorder, and denied new and material evidence of bilateral shin splints/pain, and bilateral hip degenerative joint disease.

In the April 2016 Board decision, the Board denied the Veteran's claim for entitlement to an initial compensable evaluation for bilateral pes planus with history of Achilles tendonitis.  The Veteran appealed the claim to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, a Joint Motion for Remand (JMR) was granted by the Court in November 2016, which found the Board erred in finding that the August 2009 VA opinion was adequate and in failing to remand the claim for a new medical examination.  The Board then remanded these matters again in April 2017 for further development.  The claims are now back before the Board for further appellate adjudication.

Also, as an initial matter, the Board notes the Veteran has filed an October 2017 Notice of Disagreement (NOD) for the issue of entitlement to an earlier effective date for the service-connected bilateral pes planus.  The AOJ has yet to issue a Statement of the Case (SOC) in response to the NOD.  The Board acknowledges that ordinarily the Veteran's claim should be remanded for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, in reviewing the Veterans Appeals Control and Locator System (VACOLS), it is clear the AOJ recognizes this issue is on appeal.  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and a remand of the Veteran's claims is not necessary at this time.

The issue of entitlement to service connection for bilateral shin splints/pain, to include as secondary to service-connected bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 7, 2017, the Veteran's bilateral pes planus was not manifested by even moderate symptoms with the weight-bearing line over or medial to the great toe, or inward bowing of the tendon Achilles; or by "extreme" tenderness of the plantar surfaces of the feet or marked inward displacement and severe spasm of the tendo Achilles on manipulation.
.

2.  Beginning on June 7, 2017, the Veteran's bilateral pes planus was not manifested by "extreme" tenderness of the plantar surfaces of the feet or marked inward displacement and severe spasm of the tendo Achillis on manipulation.

3.  The Veteran does not have a low back disorder.

4.  The Veteran does not have right or left hip degenerative joint disease.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating prior to June 7, 2017 for service-connected pes planus with history of Achilles tendonitis are not met. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a; Diagnostic Code 5276 (2017).

2.  The criteria for a rating in excess of 30 percent beginning on June 7, 2017 for service-connected pes planus with history of Achilles tendonitis are not met. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a; Diagnostic Code 5276 (2017).

3.  The criteria for entitlement to service connection, to include on a secondary basis, for a low back disorder have not been met.  38 U.S.C.  §§ 1101, 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

4.  The criteria for entitlement to service connection, to include on a secondary basis, for right hip degenerative joint disease have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

5.  The criteria for entitlement to service connection, to include on a secondary basis, for left hip degenerative joint disease have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 	

	REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The duty to notify has been met.  See November 2006 and January 2009 VCAA correspondences.   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).





II.  Legal Criteria, Facts and Analysis for Increased Rating Claim for Bilateral Pes Planus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. At 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. At 509.

Procedurally, the September 2009 rating decision granted service connection for bilateral pes planus and assigned a noncompensable rating effective May 3, 2006.  A September 2017 rating decision increased the Veteran's pes planus from noncompensable to 30 percent effective June 7, 2017.

The Veteran's bilateral pes planus with history of Achilles tendonitis is rated under Diagnostic Code 5276.  A noncompensable (zero) percent rating is awarded for pes planus when the condition is mild with symptoms relieved by built-up shoe or arch support.  A 10 percent evaluation is warranted for moderate bilateral flatfoot where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo-Achillis and pain on manipulation and use of the feet.  A 20 percent evaluation is warranted for severe unilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 30 percent rating requires "severe" bilateral flatfoot, objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 30 percent disability evaluation may also be signed for unilateral (50 percent rating bilaterally) pronounced acquired pes planus with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achillis on manipulation, not improved by orthopedic shoes or appliances. 38 C.F.R. § 4.71a, DC 5276.

In addition, section 4.59 shows the rating schedule's intent to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.

Other rating criteria applicable to the feet include Diagnostic Code 5280, for hallux valgus, unilateral, which provides a maximum 10 percent rating if operated with resection of metatarsal, or if severe, equivalent to amputation of great toe. 38 C.F.R. § 4.71a, Diagnostic Code 5280.  Alternately, Diagnostic Code 5279 governs ratings for metatarsalgia, and also allows for a 10 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5279. 

Diagnostic Code 5278 for acquired claw foot (pes cavus) provides a 10 percent rating for bilateral pes cavus with great toe dorsiflexed, some limitation of dorsiflexion at ankle and definite tenderness under metatarsal heads.  A 30 percent rating is warranted for bilateral pes cavus with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  A 50 percent rating is warranted for bilateral pes cavus with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and marked varus deformity. 38 C.F.R. § 4.71a, Diagnostic Code 5278.  However, the Veteran does not have a diagnosis of pes cavus for the entire period on appeal; therefore, a rating under Diagnostic Code 5278 is not warranted.

Diagnostic Code 5282 provides rating criteria for hammer toe with a noncompensable evaluation for single toes, and a 10 percent evaluation for all toes, unilateral without claw foot. 38 C.F.R. § 4.71a, Diagnostic Code 5282.

Diagnostic Code 5284 provides rating criteria for other foot injuries. A moderate foot injury warrants a 10 percent disability evaluation. A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation. A 40 percent disability evaluation will be assigned for actual loss of use of the foot. 38 C.F.R. § 4.71a, Diagnostic Code 5284.

Turning to the medical evidence of record, the Veteran sought treatment for bilateral foot and leg pain in November 2007.  X-rays showed low architecture but no evidence of accessory bones or tarsal coalitions.  The Veteran had diffuse tenderness along the plantar fascia and distal at the ball of the foot but no specific area of tenderness at the fascial insertion or posterior tibial insertion.  She was diagnosed with limb pain and pes planus.  Recommendations were made to the Veteran in terms of choice of shoes, specifically athletic shoes and walking shoes to be used at work with reflex stability, motion control and stiff mid foot.  The notation also indicated custom-molded orthotics would be pursued which were the only viable option for biomechanical control of the Veteran's flat feet.

Further, treatment notations from December 2007 through March 2008 showed continued treatment for flat feet and limb pain.  Notations were made regarding authorization for orthotics.

A VA examination was performed in August 2009.  Bilateral foot abnormalities and mild hallux valgus deformity was found on diagnostic testing.  However, no arthritic changes were found and neither side showed a fracture.  Additionally, the soft tissues appeared normal.  No functional limitations on standing or walking were found and no tenderness of Achilles tendon on manipulation.

Thereafter, in her November 2009 Notice of Disagreement, the Veteran contended. that her orthotics "do not relieve the pain she suffers daily when she walks any length of time."  Moreover, she reported her feet constantly hurt.

A September 2010 orthopaedic clinic visit assessed the Veteran with plantar fasciitis but noted x-rays of the foot showed no abnormalities.  The Veteran was given a prescription and a pair of orthotic inserts and instructions for stretching exercises.

Additionally, a July 2010 orthopedic clinic visit showed the Veteran was seen for continued pain over the fibular and pain over a fracture sit at the right lateral malleolus.  Pain was reported all the way up and down the right lower extremity that prevented the Veteran from sleeping on her right side.  Pain in her forefoot was also noted.  On examination, the Veteran had subjective decreased sensation over the distal aspect of the third toe on the right side.  The examiner noted the Veteran remained having somewhat a flat foot deformity on that side.  The assessment of the examiner was unclear as to what was causing the Veteran's continued pain but it may represent some exacerbation of pain caused by her flat-foot deformity which may be altering the gait. 

The next medical evidence of record pertaining to the Veteran's pes planus was a June 2017 VA examination which again diagnosed the Veteran with bilateral pes planus.  The Veteran described current symptoms as cracking and popping along with pain upon standing.  Additionally, she indicated her ankle was always swollen and there was sharp pain in the heals no matter what she was doing.  The pain radiated her whole body.  Moreover, her feet were tender when she stood up.  Further, the Veteran indicated that when she is in pain, she cannot walk nor do anything.  The bilateral pes planus was currently treated with prescription medication as well as custom orthotics in the sole of her shoes.  

On examination, the examiner noted the Veteran had pain on manipulation of the feet on both sides, which accentuated on manipulation.  Swelling was also noted upon use on both sides but the Veteran did not have characteristic calluses.  The examiner also noted the Veteran used orthotics on both sides for relief of symptoms.  The examiner found the Veteran did not have extreme tenderness of plantar surfaces on one or both feet, nor did she have decreased longitudinal arch height on either feet on weight-bearing, no evidence of marked deformity of one or both feet, no marked pronation of one or both feet, no lower extremity deformity other than pes planus causing alteration of the weight bearing line and neither feet had weight bearing line fall over or medial to the great toe.  There was also no inward bowing of the Achilles 'tendon or marked inward displacement and severe spasms of the Achilles' tendon.  Contributing factors of disability included pain on movement, pain on weight-bearing, pain on non-weight-bearing, swelling, interference with sitting and interference with standing.

While the Board acknowledges the Veteran's reports of constant pain beginning in November 2009, statements that her orthotics were no longer relieving her pain and that she suffered daily when walking, there is no medical evidence of moderate symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles along with her clear pain on manipulation and use of her feet prior to June 7, 2017.  The only symptom or finding relevant to a compensable rating that was present during that period was pain.  A compensable rating under the relevant diagnostic code requires more than pain, however.  It requires other findings such as bowing of the tendo-Achilles or characteristic callosities, neither of which were recorded on clinical examination.  Consequently, 
the medical evidence does not support a compensable rating under Diagnostic Code 5276.  

Moreover, while mild hallux valgus deformity was found on diagnostic testing in August 2009, there is no evidence of resection of metatarsal or if severe, equivalent to amputation of the great toe to warrant a rating of 10 percent under Diagnostic Code 5280 for the period prior to June 7, 2017.  Likewise, the evidence does not support a finding of a moderate foot injury to warrant a 10 percent disability evaluation for the period prior to June 7, 2017, as the majority of available medical evidence from the period at issue reports the use of main medication and orthotics for relief from her pes planus pain.

While the medical evidence of record supports worsening of the Veteran's pes planus beginning June 7, 2017, the date of the VA examination, at no point during the appeal period did the Veteran's bilateral pes planus show a pronounced disability which was manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasms of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  As such, a rating higher of 50 percent is not warranted under Diagnostic Code 5276.  Moreover, because the record does not show actual loss of use of either foot, a higher rating of 40 percent is not warranted under Diagnostic Code 5284 for the period beginning on June 7, 2017.  


III.  Legal Criteria, Facts and Analysis for Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Finally, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Pertaining to the Veteran's low back, the May 2016 and July 2016 VA examinations confirms no objective evidence of a back condition were found on examination, only subjective complaints of pain.  Additionally, the June 2017 Disability Benefits Questionnaire documented the Veteran's complaints of her back pain beginning with basic training during service and getting worse over the years.  However, the June 2017 Disability Benefits Questionnaire reported the Veteran's symptoms were subjective only, the objective examination was normal.  Additionally, the examination report noted the x-ray performed in June 2017 showed a normal lumbar spine with no evidence of fracture or dislocation.   

In addition, the May 2016 VA examiner found there was no objective evidence of bilateral hip disability on examination, only subjective complaints of pain.  Thereafter, the June 2017 Disability Benefits Questionnaire reported the Veteran's complaints of hip pain beginning in 2000, during service.  She further indicated the pain was constant with no ongoing relief, especially when she sits for a long time or stands for longer than 15 minutes.  However, the examination and corresponding x-rays found the Veteran had normal bilateral hips.  The examiner further found that during service, the Veteran's condition was acute only and there was no evidence of chronicity of care.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Because a low back disorder and bilateral hip conditions are not shown, service connection for low back disorder and bilateral hip conditions to include as secondary to service-connected pes planus must be denied because a current disability is not shown by the evidence of record.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran related to her back and hip pain in-service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

However, the Board finds that objective medical evidence and opinion is necessary in order to determine whether the present disability of a low back disability and bilateral hip conditions exists.  Moreover, the Board notes the record does not demonstrate treatment for a continued low back pain or bilateral hip pain.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder and bilateral hip condition to include as secondary to service-connected pes planus.  Therefore, these claims are denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to an initial compensable disability rating for service-connected pes planus prior to June 7, 2017 is denied.

Entitlement to a rating in excess of 30 percent for service-connected pes planus beginning on June 7, 2017 is denied.

Entitlement to service connection for a low back disorder to include as secondary to service-connected pes planus is denied.

Entitlement to service connection for right hip degenerative joint disease, to include as secondary to service-connected bilateral pes planus is denied.

Entitlement to service connection for left hip degenerative joint disease, to include as secondary to service-connected bilateral pes planus is denied.


REMAND

Pertaining to the Veteran's claim for service connection for bilateral shin splints, while the May 2016 and June 2017 examiners both opined the Veteran's stress fracture of the tibia, which was diagnosed in 2000, resolved in service, the record also reflects a diagnosis of bilateral patellofemoral pain syndrome.  The June 2017 examiner found that during service, the condition was acute only and there was no evidence of chronicity of care.  As such, a nexus has not been established.  However, in finding the condition was acute and not chronic, the opinion does not address the Veteran's contentions that her knee and leg condition started during service with basic training.  In fact, she contends she went to the base medical and was diagnosed with stress fractures and flat foot.  She further indicated that the pain has gotten worse over the past 5 years.  Moreover, no opinion regarding whether the Veteran's service-connected pes planus may have caused or aggravated the bilateral patellofemoral pain syndrome was provided.  As such, a remand is necessary to obtain an adequate medical opinion before adjudicating the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records and associate the records with the claims file.  Any negative reply should be properly included in the file.

2.  Following the completion of the above, schedule the Veteran for a VA examination for her bilateral patellofemoral pain syndrome.  The claims file must be provided to the examiner for review.  The examiner is asked to accomplish the following:

	a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral patellofemoral pain syndrome is etiologically related to her service.  

   b.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral patellofemoral pain syndrome was caused or aggravated by her service-connected pes planus.  

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  Thereafter, the AOJ should re-adjudicate the claims.  If the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and her representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


